Mr. PRESIDING JUSTICE GEORGE J. MORAN, dissenting: This is not a case where a highly inflammatory argument is made and the defendant does not object; neither is it a case of an improper argument being made and the court promptly sustaining the objection and telling the jury to disregard it. In this case the prosecutor made improper argument deliberately and compounded the improper argument by making inflammatory remarks after the judge had ruled the argument was improper. Here, the argument not only prejudiced the defendant’s rights, but the comments made after the court’s rulings amounted to contempt of court. Since in the majority’s opinion the evidence in this case is overwhelming, the majority concludes that this prosecutorial misconduct was not reversible error. I have always believed that the measurement of evidence in a criminal case is a jury function. I also have always believed that both the innocent and guilty are entitled to a fair trial. This principle is so fundamental in a free society that it needs no citation of authority. I also have always believed that a defendant’s right to a fair trial is never measured by the degree of his guilt as found by a court of review. Since the majority measures the defendant’s right to a fair trial with the degree of his guilt as determined by the majority, I most vigorously dissent.